Citation Nr: 1435951	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for dysthymia.   

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 to June 1971 and from July 1975 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In addition, during the course of the increased rating appeal for dysthymia, the Veteran submitted a June 2011 statement asserting that he retired in July 2010 due to his service-connected dysthymia.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

In an April 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board in connection with his claim.  However, he withdrew this request in a September 2012 statement.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals VA treatment records dated from November 2010 to May 2014.  The RO did not review these records in the July 2012 supplemental statement of the case (SSOC).  However, the Veteran's representative submitted an August 2014 waiver allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appellate period, Veteran's dysthymia has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for dysthymia have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in February 2010, prior to the initial decision on the claim in May 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The February 2010 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2010 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the notice letters of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

Further, the February 2010 notice letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran reported private treatment through Midlands Hospital in February 2010, Alegent Health Lasting Hope Recovery Center in February 2010, and Dr. J.C.H. beginning in March 2010.  The RO requested these records in March 2010 and received records from the Lasting Hope Recovery Center and Midlands Hospital.  The RO also requested these records from Dr. J.C.H. (initials used to protect privacy) in March 2010 and April 2010, and Dr. J.C.H. responded with a statement in September 2010, detailing the marital psychotherapy provided to the Veteran and his wife.  In July 2011, the Veteran again authorized the RO to obtain treatment records from the Lasting Hope Recovery Center and Dr. J.C.H.  In response, the Lasting Hope Recovery Center and Dr. J.C.H submitted further copies of the February 2010 treatment records and September 2010 statement, respectively.  

The Veteran has not identified any other available, outstanding records that are relevant to the claim being decided herein.  He specified at his March 2012 VA examination that he is no longer seeing his private psychologist, Dr. J.C.H.  Therefore, there are no outstanding private treatment records.  While he also reported in his April 2012 VA Form 9 that he seeks treatment through the VA Community Based Outpatient Clinic (CBOC) located at Ehrling Bergquist Air Force Hospital on Offutt Air Force Base, the VA CBOC at Ehrling Bergquist Air Force Hospital is the Bellevue CBOC.  The Bellevue CBOC treatment records are available in Virtual VA as discussed above, and therefore, there are no outstanding VA treatment records.  The record also includes written statements provided by the Veteran and his representative. 

The Veteran was also afforded VA examinations in March 2010 and March 2012 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The Veteran specified in a June 2011 statement that he would continue to use the services of a physician to manage his disability and later reported to the March 2012 VA examination that he is no longer seeing his private psychologist, Dr. J.C.H.  Additionally, the most recent Bellevue CBOC treatment records do not include any mental health treatment  The Veteran has not sought VA or private treatment for his service-connected dysthymia since the most recent VA examination in March 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC and SSOCs, which informed him of the laws and regulations relevant to his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran contends that he is entitled to a higher disability rating for his service-connected dysthymia.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected dysthymia is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433.

Under this criteria, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes private treatment records, VA examination reports, and the Veteran's own lay statements.  The Veteran has never sought psychiatric care through the VA.  While the records from the Omaha VAMC and Bellevue CBOC reflect a history of dysthymia, these records reflect no mental health treatment and no prescriptions issued for the Veteran's service-connected dysthymia or any other mental health disorder.  The RO attempted to obtain any mental health treatment records from the Ehrling Bergquist Air Force Hospital in February 2010, and the Mental Health Records Department of the Ehrling Bergquist Air Force Hospital confirmed the lack of mental health treatment from 2004 to the present.  The Veteran confirmed this lack of treatment since service at the Lasting Hope Recovery Center in February 2010 and specified that he no longer saw Dr. J.C.H. at the March 2012 VA examination.  As discussed above, in April 2012 VA Form 9, he reported treatment at the Bellevue CBOC; however, those treatment records reflect no mental health treatment.  

In January 2009, the RO granted entitlement to service connection for dysthymia and assigned a 10 percent evaluation effective his November 2008 date of claim.  He did not appeal that decision, but filed this February 2010 claim for increased evaluation.  The relevant question in this matter is the state of his disability for the period beginning one year prior to his February 2010 claim for increased evaluation.  38 C.F.R. § 3.400(o)(2).  While the issue is not on appeal, the Veteran had also filed a March 2009 claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  That March 2009 claim described difficulty understanding complex commands, long-term memory loss, and difficulty establishing and maintaining effective work and social relationships.  The Veteran was also provided a September 2009 VA mental health examination in connection with that claim.  Therefore, the statements in his March 2009 PTSD claim and the September 2009 VA examination fell during the appellate period for the claim on appeal and are pertinent evidence with regard to the severity of the Veteran's psychiatric disability at that time.  

At the September 2009 VA examination, the examiner diagnosed dysthymia and sub-threshold PTSD, with a GAF score of 65.  The Veteran reported feeling lonely, disappointed, and frustrated.  He also described sleep impairment due to difficulty staying asleep, flashbacks, and nightmares, but he denied any current treatment.  Socially, the Veteran explained that he does not make friends, trust people, or like to be around people.  Objectively, the examiner noted the Veteran's clean appearance, unremarkable speech, cooperative attitude, flattened affect, orientation in all spheres, unremarkable thought content and process, intact judgment, good impulse control, normal recent memory, normal remote memory, and normal immediate memory.  The examiner found no delusions, hallucinations, inappropriate behavior, ritualistic or obsessional behavior, panic attacks, or any suicidal or homicidal ideation.  

In early February 2010, the Veteran filed his claim for an increased evaluation, and later that month, he sought emergent treatment for a suicide gesture at the Midlands Hospital.  These treatment records include the police report, reflecting that the Veteran was distraught over marital conflict and called his children to say good-bye.  The Veteran's children became concerned and called the police.  The Veteran's wife found him sleeping on the couch with a loaded gun on the coffee table, and the police transported him to Midlands Hospital.  

The Veteran reported a history of panic attacks, depression, and past suicide attempt to the Midlands Hospital Emergency Room.  He denied any hallucination or homicidal ideation.  A nurse diagnosed him with ineffective coping and assessed him as a high suicide risk based on severe depression, specific thoughts, intoxication, and refusing help.  The Midlands Hospital discharged the Veteran to the Lasting Hope Recovery Center.  

The Lasting Hope Recovery Center diagnosed marital conflict with suicidal ideation and assessed GAF scores of 35 at admission and 55 at discharge.  The Veteran reported no treatment since a 1991 in-service suicide attempt and described suicidal ideation the previous day without intent to follow through with the shooting due to fear.  He also reported that he had been able to work and sustain his normal daily activities throughout this period and endorsed some depressive symptoms.  At discharge that afternoon, he denied hallucinations, delusions, suicidal or homicidal ideation, and manic or psychotic symptoms.  The Lasting Hope Recovery Center referred the Veteran to Dr. J.C.H.

Dr. J.C.H. highlighted that he primarily provided marital psychotherapy.  The Veteran reported to Dr. J.C.H. symptoms of depression, anxiety, difficulty sleeping, loss of appetite, a history of dysthymia, past suicide attempt, ongoing conflict with his wife, and distrust of others.  Dr. J.C.H. objectively noted the Veteran to be withdrawn, angry, fairly depressed, and suspicious.  He diagnosed major depressive disorder and listed a GAF score of 50.  

During the March 2010 VA examination, the examiner noted a temporary increase in the Veteran's level of symptoms caused by his recent marital conflict.  He found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the signs and symptoms of the Veteran's mental disorder.  The Veteran reported his February 2010 treatment for suicidal ideation, his ongoing treatment with Dr. J.C.H., the details of his marital conflict, his guilt over this marital conflict, his loss of appetite, and his difficulty sleeping.  He also related that he has been working for the same employer for the past 14 years, where he satisfactory performance and had not exceeded the amount of sick leave allowed.  The examiner objectively noted the Veteran to have a clean appearance; clear speech; normal recent, remote, and immediate memory; dysphoric mood, appropriate affect; intact attention; orientation to person, time, and place; unremarkable thought process and content; and good impulse control.  He also noted the Veteran to lack delusions, hallucinations, inappropriate behavior, ritualistic or obsessional behavior, panic attacks, and any current suicidal or homicidal ideation.  He concluded by concurring with the existing diagnosis for dysthymia and assessing a GAF score of 59.  

In a June 2011 statement, the Veteran reported 20 plus sessions with Dr. J.C.H.  He also provided a narrative of symptoms, such as social impairment, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and suicidal ideation.  

The Veteran was afforded another VA examination in March 2012.  He reported to that examiner that he had retired in June 2010 and was no longer seeing Dr. J.C.H.  He described his mood to that examiner as frustrated, angry, and lonely.  He stated that that he sleeps only two hours at night, has nightmares, drinks three to four drinks per day, and that his wife handles their financial affairs.  The examiner initially concurred with the existing diagnosis for a dysthymic disorder and assessed a GAF score of 55.  He objectively noted the Veteran to exhibit a depressed mood and suspiciousness, but did not note anxiety, panic attacks, chronic sleep impairment, memory loss for either short or long-term memory, flattened affect, abnormal speech, impaired judgment or abstract thinking, or disturbances in motivation or mood.  The examiner found no difficulty in understanding complex commands, establishing or maintaining effective work and social relationships, or adapting to stressful circumstances such as work or a work-like setting.  He finally observed no suicidal ideation, obsessional rituals, impaired impulse control, disorientation, delusions, hallucinations, inappropriate behavior, or neglect of personal appearance and hygiene.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an increased rating for dysthymia.  The disability picture, to include the severity, frequency, and duration of his symptoms and the resulting impairment of social and occupational functioning, is consistent with a 30 percent rating throughout the period on appeal.  

The Veteran has a history of symptoms that include depressed mood, difficulty sleeping, nightmares, frustration, marital conflict, guilt, anxiety, irritability, and suicidal thoughts.  Significantly, the March 2010 VA examiner noted that the Veteran used sick leave due to depressive symptoms, but has not used more leave than the amount allowed by his employer.  He concluded that working full-time and performing satisfactorily indicates intermittent periods of inability to perform occupational tasks, but that in general, the Veteran's performance continued to be at a satisfactory level.  The care providers at the Lasting Hope Recovery Center concurred, noting the Veteran's ability to work and sustain normal daily activities during even the most stressful period of his marital conflict.  This suggests that the Veteran has generally satisfactory functioning with regard to routine behavior, self-care, and conversation.  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with such a rating during the appeal period, to include consideration of the Veteran's February 2010 suicide gesture as discussed above.  Again, the Veteran has a history of symptoms that includes depressed mood, difficulty sleeping, nightmares, frustration, marital conflict, guilt, anxiety, irritability, and suicidal ideation.  His long employment history of 14 continuous years with the same employer, without excessive sick leave, is inconsistent with the level of impairment of difficulty in establishing and maintaining effective work relationships.  

Moreover, the Veteran's symptomatology was not similar to that of the 50 percent criteria.  Specifically, the private treatment records and VA examination reports show that his thought process was normal and that his memory, insight, and judgment were all good.  Although he had a depressed mood, the Veteran's affect was only flattened at the September 2009 VA examination.  Each subsequent private treatment record and VA examination reflect improvement in the Veteran's affect.  While the Veteran reported a history of panic attacks to the Midlands Hospital Emergency Room, there is no indication of their frequency.  He also denied panic attacks at the September 2009, March 2010, and March 2012 VA examinations.  Further, there is no indication that the Veteran's symptoms have ever included stereotypical speech patterns, panic attacks more than once a week, impaired judgment, impaired memory, or impaired abstract thinking.  

The Board notes that the Veteran did report having some symptoms of the 70 and 100 percent criteria, to include deficiencies in his family relationships as evidenced by his marital conflict and suicidal ideation.  To the extent these symptoms were shown, the Board has considered them and finds that the Veteran's dysthymia has not been shown to be productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant either a 70 or 100 percent rating.  Moreover, there is no indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as homicidal ideation; disorientation to time or place; obsessional rituals; illogical, obscure, or irrelevant speech; or neglect of personal appearance and hygiene.

Even in February 2010, the Veteran reported to the Lasting Hope Recovery Center that his suicidal ideation was transient, without intent to follow through with the shooting.  He indicated that he had been able to work and sustain his normal daily activities during that period.  His care providers there noted only mild depression and noted his thoughts to be organized, his short and long-term memory to be without deficit, and his mood to be euthymic at discharge.  The Veteran further averred at that time that his marriage was very good and he that he remained committed to it.  He expressed his relief that that his wife wanted to remain committed to their marriage as well.  He is still married to his wife, despite their marital conflict, and additionally reported contact with his children and extended family to the March 2012 VA examiner.  

The Board has considered the Veteran's statements quoting Diagnostic Code 9433's 50 percent criteria in his March 2009 PTSD claim, specifically citing difficulty understanding complex commands, long-term memory loss, and difficulty establishing and maintaining effective work and social relationships.  However, these statements are inconsistent with the remainder of the record.  At the time of that March 2009 statement, the Veteran was still employed and had been for well over 10 years.  To the extent that these lay statements of the Veteran reflect a higher degree of occupational and social impairment, the Board finds that the statements made to VA examiner and private mental health care professionals during examinations and treatment are more probative than statements made in furtherance of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the statements made in the course of treatment and on examination.

Similarly, the Board has considered the Veteran's June 2011 statement, quoting the  70 percent criteria and reporting 20 plus sessions with Dr. J.C.H.  This statement is also inconsistent with the other evidence of record.  For example, he reported only 18 weekly visits with Dr. J.C.H. at the March 2012 VA examination.  The Veteran further asserted in that June 2011 statement that he was retiring due to the symptoms of his service-connected dysthymia, yet he had previously articulated to his care providers at the Lasting Hope Recovery Center that he was looking forward to retirement, as his job was not especially rewarding.  This further contradicts his statements to the March 2010 VA examiner that his job performance was satisfactory and that he had not been written up for work deficiencies or used excessive sick leave.  

Finally, the Board acknowledges that the GAF scores of record range between 35 and 65 during the appellate period.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule). 

In this case, while the February 2010 GAF score of 35 may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating, and the Veteran only exhibited such a low score at his admission to the Lasting Hope Recovery Center.  At his discharge later that day, his GAF score had improved to 55.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the low GAF score of 35.  On every other occasion, his GAF scores ranged from 50 to 65.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds the narratives contained in the private treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 30 percent for dysthymia.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's dysthymia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of depressed mood, difficulty sleeping, nightmares, frustration, marital conflict, guilt, anxiety, and irritability.  Indeed, the 30 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his dysthymia, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Again, the Veteran was hospitalized for a single day in February 2010, and he was discharged with a GAF score consistent with the other GAF scores of record and without prescription treatment or a change in his diagnosis.  There have been no other hospitalizations.  The Board does note that the Veteran has not worked since 2010; however, the preponderance of the evidence does not suggest that his unemployment is due to his service-connected dysthymia given his satisfactory performance while he was still working.  Moreover, the March 2010 VA examiner noted that the Veteran's sick leave did not exceed that allowed while he was still working.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected dysthymia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 30 percent for dysthymia for is denied.


REMAND

As previously noted, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


